                 Case 2:19-cv-01211-AB-MAA Document 16 Filed 06/05/19 Page 1 of 3 Page ID #:57
     Afshin David Youssefyeh,Esq. SBN: 185994
     ADY Law Group
     1925 Century Park East Ste. 220
     Los Angeles, CA 90067
     (310) 772-2872




                                                  UNITED STATES DISTRICT COURT
                                                               Central District of California
                                                                                 CASE NUMBER:
                                                                                    2:19-cv-01211-AB-MAA
          American Cover Design 26, Inc., a California corporation
                                                                  Plaintiff(s)
                                                                                                    PROOF OF SERVICE
                                      v.
                                                                                                 SUMMONS AND COMPLAINT
                                                                                            (Use separate proof of service for each person/party served)
La Trim and Rugs Inc. dba LA Rug Linens, a California corporation; et al.
                                                               Defendant(s)


 1. At the time of service I was at least 18 years of age and not a party to this action and I served copies of the (specify documents):
     a.   P summons                                    first amended complaint             third party complaint
          P complaint                                  second amended complaint            counter claim
            alias summons                              third amended complaint             cross claim
          P other (specify): Civil Cover Sheet
 2. Person served:
     a. P Defendant (name:) La Trim and Rugs Inc. dba LA Rug Linens, a California corporation
     b. P Other (specify name and title or relationship to the party/business named):
          Arash Iloolian - Authorized Agent for Service of Process
     c. P Address where the papers were served: 831 Wall St
                                                  Los Angeles, CA 900142307
 3. Manner of Service in compliance with (the appropriate box must be checked):
     a.   P Federal Rules of Civil Procedure
    b.    California Code of Civil Procedure
 4. I served the person named in Item 2:
     a.         By Personal Service. By personally delivering copies. If the person is a minor, by leaving copies with a parent, guardian,
                conservator or similar fiduciary and to the minor if at least twelve (12) years of age.
          1.       Papers were served on (date): at (time):
     b.   P By Substituted Service. By leaving copies:        Afshin "Doe" (refuse last name) - Sales Person
          1.       (home) at the dwelling house, usual place of abode, or usual place of business of the person served in the presence of a
                   competent member of the household, at least 18 years of age, who was informed of the general nature of the papers.
          2.   P (business) or a person apparently in charge of the office, or place of business, at least 18 years of age, who was informed of
                   the general nature of the papers.
          3. P Papers were served on (date): 5/22/2019 at (time): 11:01 AM
          4.       by mailing (by first-class mail, postage prepaid) copies to the person served in Item 2(b) at the place where the copies were
                   left in Item 2(c).
          5.   P papers were mailed on May 23, 2019 - DECLARATION OF MAILING ATTACHED
          6.       due diligence. I made at least three (3) attempts to personally serve the defendant.

     c.         Mail and acknowledgment of service. By mailing (by first-class mail or airmail, postage prepaid) copies to the person served,
                with two (2) copies of the form of Waiver of Service of Summons and Complaint and a return envelope, postage prepaid
                addressed to the sender. (Attach completed Waiver of Service of summons and Complaint).




 CV-1 (03/10)                                      PROOF OF SERVICE - SUMMONS AND COMPLAINT                                                                   PAGE 1
                                                                                                                                                           CVV001/120033
               Case 2:19-cv-01211-AB-MAA Document 16 Filed 06/05/19 Page 2 of 3 Page ID #:58


     d.      Service on domestic corporation, unincorporated association (including partnership), or public entity. (F.R.Civ.P. 4(h))
             (C.C.P. 416.10) By delivering, during usual business hours, a copy of the summons and complaint to an officer, a managing or
             general agent, or to any other agent authorized by appointment or by law to receive service of process and, if the agent is one
             authorized by statute and the statute so requires, by also mailing, by first-class mail, postage prepaid, a copy to the defendant.

     e.      Substituted service on domestic corporation, unincorporated association (including partnership), or public entity.
             (C.C.P. 415.20 only) By leaving during usual business hours, a copy of the summons and complaint in the office of the person
             served with the person who apparently was in charge and thereafter by mailing (by first-class mail, postage prepaid) copies of
             the persons at the place where the copies were left in full compliance with C.C.P. 415.20 Substitute service upon the California
             Secretary of State requires a court order. (Attach a copy of the order to this Proof of Service.)

     f.      Service on a foreign corporation. In any manner prescribed for individuals by FRCP 4(f)

     g.      Certified or registered mail service. By mailing to an address outside California (by first-class mail, postage prepaid, requiring
             a return receipt) copies to the person served. (Attach signed return receipt or other evidence of actual receipt by the
             person served).

     h.      Other (specify code section and type of service):

5. Service upon the United States, and Its Agencies, Corporations or Officers.

     a.      by delivering a copy of the summons and complaint to the clerical employee designated by the U.S. Attorney authorized to
             accept service, pursuant to the procedures for the Office of the U.S. Attorney for acceptance of service, or by sending a copy of
             the summons and complaint by registered or certified mail addressed to the civil procecss clerk at the U.S. Attorneys Office.

             Name of person served:

             Title of person served:

             Date and time of service: (date): at (time):

     b.      By sending a copy of the summons and complaint by registered or certified mail to the Attorney General of the United States at
             Washington, D.C. (Attach signed return receipt or other evidence of actual receipt by the person served).

     c.      By sending a copy of the summons and complaint by registered or certified mail to the officer, agency or corporation (Attach
             signed return receipt or other evidence of actual receipt by the person served).

6. At the time of service I was at least 18 years of age and not a party to this action.

7. Person serving (name, address and telephone number):                                  a. Fee for service: $ 97.45
        Oscar Herrera
                                                                                         b.      Not a registered California process server
        ON-CALL LEGAL
        1875 Century Park East, STE H                                                    c.      Exempt from registration under B&P 22350(b)
        Los Angeles, CA 90067                                                            d.   P Registered California process server
        (310) 858-9800                                                                           Registration # :2018048510
                                                                                                 County: Los Angeles


8.        I am a California sheriff, marshal, or constable and I certify that the foregoing is true and correct.

I declare under penalty of perjury that the foregoing is true and correct.




Date: May 23, 2019                               Oscar Herrera
                                           Type or Print Server's Name                                        (Signature)




                                                  PROOF OF SERVICE - SUMMONS AND COMPLAINT
CV-1 (03/10)                                                                                                                                  PAGE 2
                                                                                                                                               120033
                  Case 2:19-cv-01211-AB-MAA Document 16 Filed 06/05/19 Page 3 of 3 Page ID #:59
 Attorney or Party without Attorney:                                                                                                           FOR COURT USE ONLY

   Afshin David Youssefyeh,Esq., SBN: 185994
   ADY Law Group
   1925 Century Park East Ste. 220
   Los Angeles, CA 90067
 TELEPHONE No.: (310) 772-2872                                                FAX No. (Optional):

 Attorney for:   Plaintiff American Cover Design 26, Inc., a California corporation
                                                                                                    Ref No. or File No.:



 Insert name of Court, and Judicial District and Branch Court:

    United States District Court - West District Courthouse - Central District of California

    Plaintiff:   American Cover Design 26, Inc., a California corporation
 Defendant:      La Trim and Rugs Inc. dba LA Rug Linens, a California corporation; et al.

                                                                        HEARING DATE:                          TIME:       DEPT.:     CASE NUMBER:
           PROOF OF SERVICE                                                                                                                 2:19-cv-01211-AB-MAA
                       BY MAIL



1. I am over the age of 18 and not a party to this action. I am employed in the county where the mailing occured.

2. I served copies of the summons; complaint; Civil Cover Sheet;

3. By placing a true copy thereof enclosed in a sealed envelope, with First Class postage thereon fully prepaid, in the United States Mail at
   Los Angeles, California, addressed as follows:


    a. Date of Mailing:                                          May 23, 2019
    b. Place of Mailing:                                         Los Angeles, CA
    c. Addressed as follows:                                     La Trim and Rugs Inc. dba LA Rug Linens, a California corporation
                                                                 831 Wall St
                                                                 Los Angeles, CA 90014-2307

I am readily familiar with the firm's practice for collection and processing of documents for mailing. Under that practice, it
would be deposited within the United States Postal Service, on that same day, with postage thereon fully prepaid at Los
Angeles, California in the ordinary course of business.




Fee for Service: $ 97.45                                                                               I declare under penalty of perjury under the laws of the
        ON-CALL LEGAL                                                                                  The United States that the foregoing information
                 1875 Century Park East, STE H                                                         contained in the return of service and statement of
                 Los Angeles, CA 90067                                                                 service fees is true and correct and that this declaration
                 (310) 858-9800                                                                        was executed on May 23, 2019 .




                                                                                                       Signature:
                                                                                                                                    Amber Staton



                                                                      PROOF OF SERVICE BY MAIL
                                                                                                                                                     Order#: 120033/mailproof
